Citation Nr: 1043775	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-23 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include depression and/or chronic dysthmia. 

2.  Entitlement to service connection for outpatient dental 
treatment purposes for front teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1974 to 
August 1976.

These matters come before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

The Board notes that the RO and the Veteran's accredited 
representative have treated the Veteran's dental claim as one of 
entitlement to service connection for treatment purposes only.  
Based on the foregoing, the Board finds that the Veteran does not 
have a pending claim for entitlement to service connection for a 
dental disability for compensation purposes. 

Based on the Court's decision in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled), the Board has characterized 
the Veteran's claim for entitlement to service connection for 
depresson, as entitlement to service connection for an acquired 
psychiatric disability, to include depression and/or chronic 
dysthmia.  Such issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record establishes that a crown on tooth #9 
fell off in service, during noncombat activity, and there has 
been no demonstration by competent medical, or competent and 
credible lay, evidence of record of any associated dental trauma.

2.  The Veteran had a crown placed on tooth #9 in service.

3.  There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that the Veteran 
had damage or loss of any front tooth in service.

4.  The Veteran's claim for service connection for dental 
treatment purposes for front teeth was received decades after 
service.


CONCLUSION OF LAW

The criteria for service connection for dental treatment purposes 
for front teeth have not been met. 38 U.S.C.A. §§ 1110, 1131, 
1712, 5107 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.120, 
17.160, 17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The record does not establish that the Veteran was provided VCAA 
notice as to service connection for dental treatment purposes for 
front teeth.  However, the Veteran has not been prejudiced by 
this notice defect as the record establishes that he had actual 
knowledge of the information and evidence necessary to establish 
his claim.  In this regard, the Board notes that the text of the 
June 2007 statement of the case outlined the criteria to 
substantiate the claim, as well as the the information and 
evidence necessary to establish his claim.  Statements of the 
Veteran during the appeal, to include on VA Form 9, Appeal to 
Board of Veterans' Appeals, dated and received in July 2007, also 
reflect actual knowledge in this regard.  Additionally, the 
Veteran is represented in this appeal.

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds the VCAA duty to notify has 
been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records (STRs) and the statements of 
the Veteran.  The Board has carefully reviewed the statements and 
concludes that there has been no identification of further 
available evidence not already of record.  

The Veteran has not indicated that he has been treated for his 
front teeth since service.  To the contrary, he has stated that 
he cannot afford treatment.  For purposes of determining the 
Veteran's eligibility status for outpatient dental treatment, 
post-service dental records are not relevant, as the governing 
regulations assign dental status based only on the conditions and 
circumstances of the Veteran's service, such as whether he 
sustained combat injury or trauma or was a prisoner of war (POW).  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim at issue that has not been obtained.  
In addition, the Board finds that a VA examination is not 
warranted.  Again, as the governing regulations assign dental 
status based only on the conditions and circumstances of the 
Veteran's service, a dental examination 34 years after separation 
from service would serve no useful purpose.  The evidence of 
record contains in-service dental x-ray examination reports, and 
dental clinical records, of the Veteran, which are sufficient for 
the Board to adjudicate the Veteran's claim.

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his dental claim.  

Legal criteria

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Dental disorders, 
however, are treated differently than other medical disorders in 
the VA benefits system.  See 38 C.F.R. § 3.381.  As provided by 
VA regulations, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease are 
not considered disabling conditions, but may be considered 
service connected solely for establishing eligibility for VA 
outpatient dental treatment. 38 C.F.R. § 3.381(a).

There are various categories of eligibility for VA outpatient 
dental treatment, such as veterans having a compensable service-
connected dental condition (Class I eligibility); one-time 
treatment for veterans having a noncompensable service-connected 
dental condition (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated as 
resulting from a combat wound or other service trauma (Class 
II(a) eligibility); and former prisoners of war (Class II(b) 
eligibility).  Other categories include treatment for veterans 
having a dental condition determined to be aggravating disability 
from an associated service-connected disability (Class III 
eligibility); veterans whose service-connected disabilities are 
evaluated as 100 percent, or who receive a total rating for 
individual unemployability (Class IV eligibility); and certain 
treatment for those who are enrolled in a rehabilitation program 
under chapter 31 (Class V eligibility).  Finally, any veteran 
scheduled for admission or otherwise receiving care and services 
under chapter 17 of 38 U.S.C. may receive outpatient dental care 
that is medically necessary, i.e., is for dental condition 
clinically determined to be complicating a medical condition 
currently under treatment (Class VI eligibility).  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161.

In essence, the significance of a finding that a noncompensable 
service-connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonably 
necessary dental treatment, without time limitations, for 
conditions which are attributable to the service trauma, whereas 
other service-connected noncompensable dental conditions are 
typically subject to limitations of one-time treatment and timely 
application after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161. 

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd 
molars, unless disease or pathology of the tooth developed after 
180 days or more of active service, or was due to combat or in-
service trauma; (4) impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these teeth 
developed after 180 days or more of active service.  38 C.F.R. 
§ 3.381(e) (2010).

Legal Analysis

In his claim form received in December 2005, the Veteran noted he 
"lost top tooth" in Germany during a "Reforger" exercise  in 
1975.  He also noted that he had "busted teeth", that the teeth 
are "gone", and that the front tooth is "gone".  In his notice 
of disagreement, he noted that he "busted" his teeth in Germany 
in a fight.  In his VA Form 9, he states that he "busted" his 
two "big front teeth" during a fight at the Noncommissioned 
Officer's Club.  Thus, it appears from the Veteran's statements, 
that he is alleging damage to teeth #8 and #9 in service.

The Board will first consider whether the Veteran is entitled to 
Class 1 status.  Specifically, a Veteran will be eligible for 
Class I VA outpatient treatment if he has an adjudicated 
compensable service- connected dental condition. 38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  Here, since the Veteran is 
not service connected for a compensable service-connected dental 
condition, he is not eligible for "Class I" VA outpatient 
treatment.  There is also no evidence of record that the Veteran 
is eligible for Class III, Class IV, Class V, or Class VI 
treatment as he does not have service-connected disabilities 
evaluated as 100 percent, he does not have a total rating for 
individual unemployability, he is not enrolled in a 
rehabilitation program, and he is not receiving care and services 
under chapter 17 of 38 U.S.C.

Next, the Board will consider Class II status.  There is no 
evidence that the Veteran was ever a prisoner of war; therefore, 
he is not eligible for treatment under Class II(b) or (c). 

Class II(a) eligibility extends to Veterans having a service-
connected noncompensable dental condition determined to be the 
result of combat wounds or other service trauma. 38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c). For the purposes of 
determining whether a Veteran has treatment eligibility, the term 
"service trauma" does not include the intended effects of 
treatment provided during the veteran's military service. See 
VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997).  Nielson v. 
Shinseki, No. 2009-7129 (Fed. Cir. Jun. 7, 2010).   

Tooth #9  

The Veteran's STRs reflect that in October 1975 while on Reforger 
exercise, the Veteran's "cap on [left] upper incisor fell off 
[three] days ago."  It is further noted that a wedge was placed 
as a temporary post and temporary crown was cemented on.  Thus, 
the record corroborates the Veteran's statement that the top 
(cap) of a tooth came off while he was in Germany for a military 
exercise.  

A November 1975 notation reflects that the Veteran declined the 
gold crown which had been originally placed at his own expense on 
tooth #9.  The record also contains the Veteran's signature 
indicating his nonacceptance of this gold crown which was removed 
from his mouth.  Further entries in December1975, April 1976, May 
1976, and July 1976 reflect that the Veteran had continued work 
on tooth #9, to include re-cementing of a temporary crown and the 
post crown seated with zinc phosphate.  Thus, the record 
establishes that the Veteran had a new crown placed on tooth #9 
while in service. 

38 C.F.R. § 3.381 (d)(1) provides that teeth noted as normal at 
entry will be service-connected for treatment purposes if they 
were filled after 180 days or more of active service.  38 C.F.R. 
§ 3.381 (d)(2) provides that teeth noted as filled at entry will 
be service-connected if they were extracted, or if the existing 
filing was replaced, after 180 days or more of active service.  
The Veteran's Standard Form (SF) 603 (dental health record) is 
negative for a dental examination upon entrance into service.  
The earliest SF 603 of record appears to be from 1975, or after 
the Veteran achieved the rank of "E-4".  The form notes that 
the Veteran's dental classification was class "2".  Class 2 
denotes patients with a current dental examination, who require 
non-urgent dental treatment or reevaluation for oral conditions, 
which are unlikely to result in dental emergencies within 12 
months. (See Army Regulation 40-35).  The evidence of record does 
not indicate that the Veteran had a filling in tooth #9 at time 
of entry; however, the record also does not indicate that it was 
initially filled in service.  Logically, the tooth had to have 
been initially filled prior to service or during service, and 
prior to the October 1975 loss of a crown.  Regardless, the crown 
was replaced more than 180 days after the Veteran's entry into 
service in August 1974. 

Next, the Board must consider 38 C.F.R. § 17.161.  The Veteran 
did not apply for treatment until December 2005, or more than 29 
years after separation from service.  Thus, it was not within one 
year of discharge or release from service; and the Veteran is 
therefore, not entitled to treatment under 38 C.F.R. 
§ 17.161(b)(2)(i).  Under 38 C.F.R. § 17.161(c), the Veteran is 
entitled to Class II(a) treatment if he has a service-connected 
non-compensable dental condition adjudicated as resulting from 
combat wounds or service trauma.  There is no evidence of record, 
and the Veteran has not contended, that his problem with tooth #9 
resulted from combat.  In his VA Form 9, dated in July 2007, he 
states that he busted his two big front teeth during a fight at 
the noncommissioned officers club.  The Veteran's STRs are 
negative for any such fight.  However, the Board finds that the 
Veteran is competent to relate that he was in a fight and that 
the crown of his tooth came off in such a fight.  However, the 
Board does not find that the Veteran's assertions in this regard 
are credible.  His current statements made in conjunction with a 
claim for a VA benefit of dental treatment directly conflicts 
with the reported medical history at the time that he sought 
treatment for replacement of a crown on tooth #9, in October 
1975, that his tooth cap "fell off" three days earlier.  There 
was no report of trauma at that time in the dental or medical 
treatment records.  The mouth was noted as normal on clinical 
evaluation in April 1976 for separation from service.  As such, 
the Board finds that there has been no demonstration by competent 
medical, or competent and credible lay, evidence of record that 
the Veteran's loss of his crown to tooth #9 was due to service 
trauma.  

Other tooth

When the Veteran originally filed his claim in December 2005, he 
noted that he had lost the top of his "tooth".  In his 
accompanying statement, he noted that he had busted teeth that 
were gone and "front tooth" gone.  The Veteran's STRs, as noted 
above, clearly note dental treatment for tooth #9.  The evidence 
of record reflects that the only other teeth which had dental 
treatment were #14 and #15, which were treated in March 1976 by 
filling occlusal caries with amalgam, and #1, #16, #32, and #17, 
which were the Veteran's wisdom teeth and which were extracted in 
July and August 1976.  There is no evidence of broken, busted, or 
otherwise damaged teeth.  While the Board acknowledges that the 
absence of any corroborating medical evidence supporting 
assertions, in and of itself, does not render lay statements 
incredible, such absence is for consideration in determining 
credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006).  The absence of such notations in this case is 
especially noteworthy as there are several annotations with 
regard to tooth #9.  As the Veteran's other "big front tooth" 
would be directly next to tooth #9, it seems logical that if that 
tooth was damaged, it would have been noted in the dental records 
in service.  Moreover, the evidence reflects an absence of injury 
to any other teeth, as the diagrams on the SF 603 do not show any 
restorations, treatments, diseases, or abnormalities, to any 
other teeth.  Based on the foregoing, the Board finds that the 
Veteran is less than credible with regard to breaking tooth #8, 
or any tooth other than tooth #9, in service.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for outpatient dental treatment 
purposes for front teeth is denied.


REMAND

The Veteran avers that he has depression causally related to 
active service.  The Veteran's STRs are negative for any findings 
of depression.  Service records dated in 1976 reflect that the 
Veteran was enrolled in the military's Alcohol and Drug Abuse 
Prevention and Control Program (ADAPCP).  A February 1976 record 
reflects that the Veteran was authorized a medical warning tag 
for Antabuse.  The Board notes that Antabuse is used to produce 
an aversion to alcohol in the treatment of chronic alcoholism.  
(See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007)).  
The STRs further reflect 60, 120, and 180 day follow up reports 
and that the Veteran had a "1" or high level of 
neuropsychiatric fitness in May 1976.  In addition, his 
psychiatric condition was noted to be normal upon clinical 
evaluation in April 1976.  Private medical records dated in 
October 1988 reflect that the Veteran reported a 14 year history 
of alcohol dependency problems.  The Veteran contends that for 
the first 12 years after separation from service, he fought 
depression and alcoholism.  The Board notes that the Veteran is 
competent to report his symptoms of depression.  Based on the 
foregoing, the Board finds that further development is warranted.  
Such development should include obtaining any relevant private 
medical records, the Veteran's service personnel records which 
may provide evidence as to why he was enrolled in ADAPCP, and a 
VA examination.  The Board notes that a May 2005 VA examination 
report reflects that the Veteran's claims file was not available 
for review, and also does not contain an etiology opinion.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for alcohol 
dependency, depression, dysthymia, and/or any 
other acquired psychiatric disability since 
separation from service.  After obtaining a 
completed VA Form 21-4142, the AOJ should 
attempt to obtain any pertinent medical 
records, not already associated with the claims 
file.  

2.  Obtain a copy of the Veteran's military 
service personnel record and associate it with 
the claims file.

If any of the above searches for any such 
records yields negative results, this fact 
should be noted in the claims folder.  Any 
documents received by VA should be associated 
with the claims folder.

3.  Thereafter, including after affording an 
appropriate period for response, the Veteran 
should be afforded a VA examination to 
determine the nature and etiology of any 
acquired psychiatric disability.  The examiner 
is requested to furnish an opinion concerning 
whether it is at least as likely as not (50 
percent or greater) that the Veteran has a 
current acquired psychiatric disability 
causally related to his military service.  The 
claims folder should be reviewed in 
conjunction with such examination and the 
examination report should indicate that such a 
review was performed.  Any opinion expressed 
should be accompanied by a complete rationale.  
 
4.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the issue on appeal.  If the benefit sought on 
appeal is not granted, the RO should issue a 
supplemental statement of the case and provide 
the Veteran and his representative with an 
appropriate opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


